DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-5, and 8 are presented for examination.
Claims 1, 3-5, and 8 are allowed.

Invention
The Present invention teaches "An autonomous driving system includes an information acquiring device configured to acquire driving environment information and a travelling control device configured to execute lane change control from a first lane to a second lane during autonomous driving based on the driving environment information. The travelling control device is configured to perform a continuation determining process of determining whether to continue the lane change control based on a combination of a progress level and an influence level when a subsequent vehicle in the second lane is detected based on the driving environment information and a stop request for execution of the lane change control is detected after execution of the lane change control has started. The progress level represents progress of the lane change control and the influence level represents a predicted degree of influence of continuing the lane change control on the subsequent vehicle.”
          
Reason for Allowance
Claims 1, 3-5, and 8 are allowed. The claims subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 11/03/2021, Pages 1-2.  Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, the independent claims 1, 8 are allowed, the claims 3-5 are also allowed based on their dependency upon the independent claims 1, 8.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

          MIYAKE et al. (US Pub. No.: 2020/0003563 A1) teaches “A self-localization estimation device includes: a map-information acquisition unit that acquires map information including lane information for specifying lanes in which vehicles are enabled 

          HASHIMOTO et al. (US Pat. No.: 2019/0143983 A1) teaches “An autonomous driving system includes a lane change control device that performs lane change control for making a lane change from a first lane to a second lane during autonomous driving of a vehicle. From start to completion of the lane change control, the lane change control device determines whether or not a driver's operation is performed as an abort request operation that requests to abort the lane change control. Specifically, the lane change control device: calculates abort necessity level indicating necessity to abort the lane change control, based on driving environment information indicating driving environment for the vehicle; sets criterion for determination such that the criterion becomes more easily satisfied as the abort necessity level increases; and when the driver's operation satisfies the criterion for determination, determines that the driver's operation is performed as the abort request operation.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.